DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Consider Claims 1-5, and 12-15 include the claim limitations “a frequency converter configured to generate;” “an intermediate voltage generator configured to generate;” and “voltage generator configured to generate.”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The equivalent structure to support the limitations invoking 112 (f) is found in claims 6 and 7 as they were originally filed as well as figure 5.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6-9, 11, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (Publication number: US 2020/0020277).

Consider Claim 1, Lee et al shows a display device (see figure 1), comprising: 
(a) A frequency converter configured to generate an intermediate frequency between a first driving frequency and a second driving frequency when converting a driving frequency from the first driving frequency to the second driving frequency (see figure 4; paragraph 54); (The “frequency converter” is read as the controller in figure 4 of Lee et al. The target time may be controlled by changing a driving frequency of the display device 100. For example, in case of the display device 100 driven at a frequency of 120 Hz, the target time during which the reference data voltage RDV is provided to the pixel PX may be controlled by changing the driving frequency to 30 Hz).
(b) An intermediate voltage generator configured to generate intermediate voltages respectively based on each of the first driving frequency and the second driving frequency and store intermediate voltages respectively based on each of the first driving frequency and the second driving frequency (see figure 4; paragraph 56); (The “intermediate voltage generator” is read as charging ratio compensator 120. The charging ratio compensator 120 may determine the correction data voltage using the reference data voltages RDV different grayscales by interpolating the correction data voltages. The charging ratio compensator 120 may provide the correction data voltage to the data driver 130 and the data driver 130 may generate the data voltage DATA based on the correction data voltage when the display device 100 is driven).
(c) Wherein an intermediate voltage corresponding to the intermediate frequency is a value interpolated between a first voltage corresponding to the first driving frequency and a second voltage corresponding to the second driving frequency (see paragraph 56); (The charging ratio compensator 120 may provide the correction data voltage (read as intermediate frequency value) to the data driver 130 and the data driver 130 may generate the data voltage DATA based on the correction data voltage when the display device 100 is driven).

Consider Claim 11, Lee et al shows a display device (see figure 1), comprising:
(a) A display panel on which a plurality of pixels are disposed to display an image; a data driver configured to supply image data to the plurality of pixels (see figure 1).
(b) A controller configured to convert a driving frequency of the data driver in units of frames; wherein the driving frequency includes a first frequency and a second frequency that is greater than the first frequency (see figure 4; paragraph 56); (The “intermediate voltage generator” is read as charging ratio compensator 120. The charging ratio compensator 120 may determine the correction data voltage using the reference data voltages RDV different grayscales by interpolating the correction data voltages. The charging ratio compensator 120 may provide the correction data voltage to the data driver 130 and the data driver 130 may generate the data voltage DATA based on the correction data voltage when the display device 100 is driven).
(c) Wherein when the first frequency is converted to the second frequency, the data driver operates at an intermediate frequency in at least some frames from the frames, and wherein the image data is generated by interpolation at an intermediate frequency in the at least some frames (see paragraph 56); (The charging ratio compensator 120 may provide the correction data voltage (read as intermediate frequency value) to the data driver 130 and the data driver 130 may generate the data voltage DATA based on the correction data voltage when the display device 100 is driven).

Consider Claim 2, Lee et al shows that the second driving frequency is greater than the first driving frequency, and wherein each of a gate driver and a data driver is configured to operate at the first driving frequency using a horizontal synchronization signal generated based on the second driving frequency (see paragraph 54); (The data driver 130 may provide the reference data voltage RDV to the pixel PX during the charging time. Here, the charging time may be the same as a data writing time of a horizontal period. The charging time may be changed based on the driving frequency of the display device 100).

Consider Claim 3, Lee et al shows that a sub-pixel has a same operation duration at the first driving frequency and the second driving frequency (see figure 6; paragraphs 54 and 55); (The reference data voltage RDV may be provided to the pixel PX as the data voltage DATA through the data line DL during the target time. Further, the data driver 130 may provide the reference data voltage RDV to the pixel PX during the charging time. Here, the charging time may be the same as a data writing time of a horizontal period. The charging time may be changed based on the driving frequency of the display device 100).

Consider Claims 6 and 7, Lee et al shows that the intermediate voltage generator includes an intermediate voltage setter, an interpolated voltage setter, and an intermediate voltage selector, wherein the intermediate voltage setter includes a first memory and a first selector, wherein the first memory stores a plurality of intermediate voltage sets corresponding to a plurality of driving frequencies, wherein the first selector selects and outputs one of the plurality of intermediate voltage sets based on a driving frequency selection signal (see figure 4; paragraph 56); (The charging ratio compensator 120 may determine the correction data voltage using the reference data voltages RDV different grayscales by interpolating the correction data voltages. The charging ratio compensator 120 may provide the correction data voltage to the data driver 130 and the data driver 130 may generate the data voltage DATA based on the correction data voltage when the display device 100 is driven).

Consider Claims 8 and 9, Lee et al shows that the interpolated voltage setter includes an intermediate voltage interpolator, a second memory, and a second selector, wherein the intermediate voltage interpolator generates an interpolated voltage set corresponding to the intermediate frequency using a plurality of gamma voltage sets stored in the intermediate voltage setter, wherein the intermediate voltage selector is configured to: select and output the intermediate voltage from the intermediate voltage set based on a driving frequency conversion signal (see figure 4; paragraph 56); (The “intermediate voltage generator” is read as charging ratio compensator 120. The charging ratio compensator 120 may determine the correction data voltage using the reference data voltages RDV different grayscales by interpolating the correction data voltages. The charging ratio compensator 120 may provide the correction data voltage to the data driver 130 and the data driver 130 may generate the data voltage DATA based on the correction data voltage when the display device 100 is driven).

Consider Claims 12 and 15, Lee et al shows a voltage generator configured to generate a voltage corresponding to the driving frequency and an intermediate voltage corresponding to the intermediate frequency, wherein the voltage generator is configured to generate the intermediate voltage based on a value interpolated between a first voltage corresponding to the first driving frequency and a second voltage corresponding to the second driving frequency (see figure 4; paragraph 56).

Consider Claim 16, Lee et al shows a light-emitting element configured to emit light using a driving current; and a driving transistor configured to control the driving current to be applied to the light- emitting element (see paragraph 54).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (Publication number: US 2020/0020277) in view of Kim et al (Publication number: US 2019/0253697).

Consider Claim 10, Lee et al do not specifically show a controller is configured to convert RGB image data received from an external host system to RGBG image data and then output the RGBG image data.  
In related art, Kim et al shows a controller is configured to convert RGB image data received from an external host system to RGBG image data and then output the RGBG image data (see paragraph 25).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Kim inti the teaching of Lee in order to rearrange date (see Kim et al; paragraphs 24 and 25).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (Publication number: US 2020/0020277) in view of Kwon et al (Publication number: US 2019/0122630).

Consider Claim 14, Lee et al does not specifically show that the intermediate voltage is selected from an intermediate voltage set, and wherein the voltage generator configured to generate the intermediate voltage set based on a pre-stored voltage set corresponding to the first driving frequency and the second driving frequency.  
In related art, Kwon et al shows that the intermediate voltage is selected from an intermediate voltage set, and wherein the voltage generator configured to generate the intermediate voltage set based on a pre-stored voltage set corresponding to the first driving frequency and the second driving frequency (see paragraph 90).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Kwon into the teaching of Lee et al in order to store voltage levels at specifics times (see kwon et al; paragraph 90).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (Publication number: US 2020/0020277) in view of Kuo et al (Publication number: US 2020/0234669).

Consider Claim 20, Lee et al does not specifically show that the data driver includes at least one source driver integrated circuit to drive a plurality of data lines, and wherein each of the source driver integrated circuit includes a logic unit including a shift register, a latch circuit, a digital analog converter (DAC), and an output buffer.
In related art, Kuo shows that the data driver includes at least one source driver integrated circuit to drive a plurality of data lines, and wherein each of the source driver integrated circuit includes a logic unit including a shift register, a latch circuit, a digital analog converter (DAC), and an output buffer (see paragraph 7); (Kuo shows a source driver, which comprises a plurality of channels. Each of the plurality of channels comprises a shift register, a first data latch, a plurality of second data latches, a digital to analog converter (DAC) and an output buffer. The first data latch is coupled to the shift register. Each of the plurality of second data latches is coupled to the first data latch. The DAC is coupled to each of the plurality of second data latches. The output buffer is coupled to the DAC).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Kuo into the teaching of Lee in order to reduce power consumption (see Kuo et al; paragraphs 5 and 6).

Allowable Subject Matter
Claims 4, 5, 13, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        12/17/2022